Affirmed as Modified; Opinion Filed July 20, 2016.




                                                                  In The
                                           Court of Appeals
                                    Fifth District of Texas at Dallas
                                                       No. 05-15-00410-CR

                                           ERIC JAMES BALLOU, Appellant
                                                       V.
                                           THE STATE OF TEXAS, Appellee

                                      On Appeal from the County Court at Law
                                              Rockwall County, Texas
                                         Trial Court Cause No. CR15-0125

                                          MEMORANDUM OPINION
                                    Before Justices Francis, Lang-Miers, and Myers
                                            Opinion by Justice Lang-Miers
           Appellant Eric James Ballou pleaded guilty to the charge of driving while license invalid,

a Class B misdemeanor. The trial court sentenced appellant to 180 days in the Rockwall County

jail and a $750 fine.1 In one issue, appellant argues that his plea of guilty was rendered

involuntary when “[t]he trial court failed to give him the required admonishments pursuant to

Texas Code of Criminal Procedure 26.13.” We disagree and affirm the trial court’s judgment.

           The Texas Court of Criminal Appeals has “consistently held that article 26.13 does not

apply to misdemeanor cases.” See Gutierrez v. State, 108 S.W.3d 304, 309 (Tex. Crim. App.

2003); see also State v. Guerrero, 400 S.W.3d 576, 589 n.58 (Tex. Crim. App. 2013) (citing

Gutierrez, 108 S.W.3d at 309 and Johnson v. State, 614 S.W.2d 116, 120 n.1 (Tex. Crim. App.

     1
        Contemporaneously, appellant pleaded not guilty to the charge of driving while intoxicated, second offense, waived a jury, and tried the
case to the court. We address appellant’s appeal from the conviction for driving while intoxicated in a separate opinion issued on this date.
1981) (“However commendable it may be for a trial judge to admonish one accused of a

misdemeanor offense, as he must where a person is charged with a felony . . . there is no

requirement in Texas law for a trial court to admonish an accused person of anything if the

offense is classified as a misdemeanor.)); cf. TEX. CODE CRIM. PROC. ANN. art. 27.13 (West

2006) (requiring article 26.13 admonitions for plea of guilty in felony case) with id. art. 27.14

(West Supp. 2015) (no requirement of article 26.13 admonitions for plea of guilty in

misdemeanor case).

       We resolve appellant’s sole issue against him.

       We note a clerical error in the Judgment & Sentence; appellant’s name is misspelled in

the second paragraph.     Accordingly, we modify the second paragraph of the trial court’s

Judgment & Sentence to change “BALLOW” to “BALLOU.” See TEX. R. APP. P. 43.2(b);

Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993); Asberry v. State, 813 S.W.2d
526, 529–30 (Tex. App.—Dallas 1991, pet. ref’d).

       As modified, we affirm the trial court’s judgment.




                                                    /Elizabeth Lang-Miers/
                                                    ELIZABETH LANG-MIERS
                                                    JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)
150410F.U05




                                              –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

ERIC JAMES BALLOU, Appellant                          On Appeal from the County Court at Law,
                                                      Rockwall County, Texas
No. 05-15-00410-CR         V.                         Trial Court Cause No. CR15-0125.
                                                      Opinion delivered by Justice Lang-Miers.
THE STATE OF TEXAS, Appellee                          Justices Francis and Myers participating.

    Based on the Court’s opinion of this date, the Judgment & Sentence of the trial court is
MODIFIED as follows:

       “BALLOW” in the second paragraph is changed to “BALLOU.”

       As modified, the Judgment & Sentence is AFFIRMED.


Judgment entered this 20th day of July, 2016.




                                                –3–